DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner withdraws the 371/PCT restriction from the previous Office Action dated 06/03/2022 that is improper for this application. It is noted that Applicant did not argue the standard used for the restriction when responding. Examiner restricts the same claims/groups under the proper standard and uses the filed election response for compact prosecution.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-11, drawn to a mold, classified in G02B3/0031.
II. Claim 12, drawn to a method, classified in C03B23/0357.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used in practice for materially different process such as polymer, sol-gel, or glass lens. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The prior art applicable to one invention would not likely be applicable to another invention

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant’s election without traverse of Claims 1-11 drawn to a mold in the reply filed on 06/03/2022 is acknowledged. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.

Specification
The disclosure is objected to because of the following informalities:
[0037] of the specification recites that the recessed portion 111 is a spherical surface. Fig. 1-5 illustrate that the recessed portion is a half-dome shape or a half-circle cross-section; thus, the recessed portion 111 is a hemispherical surface.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “a first lens molding surface right facing the upper mold”. The term “right” is unclear.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of the plurality of grooves in in communication with a corresponding one of the plurality of recessed portions”. The term “a corresponding one” has indefinite antecedent basis. It is not clear whether each groove is corresponding to  the previously state recessed portion or a new recessed portion. 
Claim 1 recites the limitation “air… is discharged to an outside of the mold through a corresponding one of the plurality of grooves and the exhaust passage sequentially”. The term “ a corresponding one” has indefinite antecedent basis. It is not clear whether the air is directed to the previously stated groove or a new groove. 
Additionally, dependent claims 2-11 are rejected as being indefinite because they depend from and thus include all the limitations of claim 1.
The term “smooth” in claim 8 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the recessed portion is “a spherical surface”. Fig. 1-5 illustrate that the recessed portion is a half-dome shape or a half-circle cross-section; thus, the recessed portion 111 is a hemispherical surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann et al (US-20070216049-A1) and further in view of Sato (JPS61247628A, English translation provided by Espacenet) and Arai et al (JP-2001033611-A, English translation provided by Espacenet).
Regarding claim 1, Rudmann teaches of a mold for molding a wafer lens (Fig. 1 annotated below, tool 9 [0058]) the lens having a convex surface on one side [0041] wherein the mold comprises: a lower mold correspondingly matching and molding the convex surface (structural feature [0017], replication tool 9); and an upper mold corresponding to the lower mold (substrate 7), wherein the lower mold comprises a first lens molding surface facing the upper mold (spacer portions 2), and a molding cavity is formed between the first lens molding surface and the upper mold (replication sections 3). The first lens molding surface recesses towards a direction facing away from the upper mold to form a plurality of recessed portions (replications sections 3) and a plurality of grooves surrounding the plurality of recessed portions (spill volume 4) wherein each of the plurality of grooves correspond and is in communication with each of the plurality of recessed portions (Fig. 2).

    PNG
    media_image1.png
    324
    930
    media_image1.png
    Greyscale

Fig. 2 shows a different view in which groove (spill volume 4) surrounds the recessed portion 3; however, it is questionable regarding if it reads on a plurality of grooves. In the same field of endeavor, Sato teaches of a similar lens mold in with a plurality of grooves surrounding the plurality of recessed portions (glass escape groove 6, p. 1 Line 37-38) wherein each of the plurality of grooves correspond and is in communication with each of the plurality of recessed portions and two adjacent grooves of the plurality of grooves are in communication with each other (Fig. 2). It would be obvious to one of ordinary skill in the art at the time of invention to modify the groove of Rudmann to be distinctly separate corresponding to each recessed portion while also being adjacently in communication with  other grooves as an alternative shape and to allow the replication material to flow and fill [0063].
Rudmann teaches that air that gets trapped in the mold is a common defect of the finished product [0007]. Rudmann relies on altering the shape of the substrate and groove to displace the air [0070]. Rudmann does not expressly teach of an exhaust passage to discharge trapped air.
In the same field of endeavor, Arai teaches of an exhaust passage formed in the first lens molding surface in which the exhaust passage (degassing grooves 31-33) in communicates with grooves (section 21) and extends to an outer edge of the lower mold, discharging the air to the outside (p. 2 Line 59-p. 3 Line 3). Arai adds the exhaust passage because air is likely to get trapped in the groove region (p. 4 Line 32-33). It would be obvious to one of ordinary skill in the art at the time of invention to add an exhaust passage from the groove to an outer edge of the mold to discharge gas that is trapped in the groove. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 2, according to modified Rudmann of claim 1, Arai teaches the exhaust passage is recessed into the mold (mold member 20, Fig. 2B).

Regarding claim 3, according to modified Rudmann of claim 1, Rudmann teaches of a plurality of connecting portions (spacer portions 1 in above annotated Fig. 1) that is formed in the molding surface and is spaced apart from each other, each of the plurality of connecting portions is provided between the groove and the recessed portion adjacent to the groove via the connecting portion [0057].

Regarding claim 4, according to modified Rudmann of claim 3, Rudmann teaches that the connection portions have a height difference from the substrate, reading on recessed towards the direction facing away the upper mold [0064].

Regarding claim 5 and 6, according to modified Rudmann of claim 3, Rudmann teaches that the connecting portion (1 in Fig. 1) is recessed [0064] (Fig. 1 comparing height of 1 and 2). Rudmann does not specify the depth of their connecting portions. Referring to MPEP 2144.04,  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have the plurality of connecting portions have a depth of 20 µm or be 10 to 30 µm because the prior art device performs the same action as the claimed device.

Regarding claim 7, according to modified Rudmann of claim 1, Sato teaches of the plurality of grooves (glass escape groove 6) to be a continuous ring shape in Fig. 2 around the recessed portions/aspheric surface 4a.

Regarding claim 8, according to modified Rudmann of claim 1, the inner surface of the groove has a curved surface (annotated Fig. 1, upper right of labeled groove).

Regarding claim 9, according to modified Rudmann of claim 1, the inner surface of the recessed portion is a hemispherical surface [0017] (half-circular cross section of the recessed portion in annotated Fig. 1).

Regarding claim 10, according to modified Rudmann of claim 1, the plurality of recessed portions is arranged in a matrix (Fig. 2).

Regarding claim 11, according to modified Rudmann of claim 1, Arai teaches that the exhaust passages are radially disposed from the mold (p. 4 Line 37-40). When modifying the mold of Rudmann to incorporate the exhaust passage, it would be obvious to add a plurality of exhaust passaged symmetrically disposed with respect to a center line of the mold for the purpose of adequate gas venting. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150077856-A1, US-10259178-B2 teach of the upper/lower mold with a plurality of recessed portions, grooves, and connecting portions. 
JPS63103837A teaches of an array of recessed portions with a plurality of continuous ring shape grooves
US-20110075264-A1 teach of a recessed portion with grooves and exhaust passages, but not in an array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741